DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of invention I, claims 2-11 in the reply filed on 02/04/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 and 10-11 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 6, 9-11 of co-pending Application No. 16/545,481. Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending application discloses a prosthetic heart valve, comprising: a stent having an inflow end, an outflow end, an expanded condition and a collapsed condition, the stent including an annularly continuous annulus portion adjacent the inflow end and a plurality of commissure posts each having a connected end connected to the annulus portion and a free end, the annulus portion including a plurality of closed perimeter diamond-shaped cells, each cell having an upstream apex portion directly connected to a downstream apex portion at connection points, the upstream apex portion having an upstream apex and the downstream apex portion having a downstream apex, the stent being devoid of structure between adjacent ones of the commissure posts from the connected . This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 2-3, 6-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 11-12 of U.S. Patent No. 9,532,868. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent discloses a prosthetic heart valve comprising: an annular structure having an annular perimeter that is changeable in length between a first relatively small length suitable for delivery of the valve into a patient with reduced invasiveness, and a second relatively large length suitable for use of the annular structure to engage tissue of the patient adjacent to the patient's native aortic valve annulus and also in the patient's aorta, the annular structure including an annularly continuous annulus portion adapted for implanting adjacent the patient's native aortic valve annulus upstream from the ostia of the patient's coronary arteries, and an annularly continuous aortic portion adapted for implanting in the patient's aorta, the annulus portion and the aortic portion being connected to one another only by a plurality of linking structures, the annulus portion and the aortic portion each including an annular array of diamond-shaped cells, each cell having an upstream apex portion directly connected to a downstream apex portion at connection points, the upstream apex portion having an upstream apex aligned with a downstream apex of the downstream apex portion in a longitudinal direction of the annular structure, each of the linking structures having a first .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 includes the limitation “the stent includes a recessed edge portion aligned in the longitudinal direction of the stent with at least one commissure members, the recessed edge portion being closer to the outflow end of the stent than other portions of the edge of the annulus portion.” However, the specification nor the drawings provide guidance for what applicant regards as a “recessed edge portion.” Therefore, it is unclear what structure on the stent meets this limitation.
Claim 11 includes the limitation “a stent has a first portion adjacent the inflow end of the stent and a second portion adjacent the outflow end of the stent.” However, claim 2 already established the stent having an annulus portion adjacent the inflow end and claim 6 further limits the stent to further include an aortic portion adjacent the outflow end. Therefore, it is unclear how the stent comprises an annulus portion and a first portion adjacent the inflow end. For examination purpose, the examiner interprets claim 11 to refer to the annulus portion and aortic portion as claimed in claim 2 and 6.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 2-4 and 6-7 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Stacchino et al. U.S. Publication 2006/0178740 A1.
Regarding Claim 2, Stacchino et al. discloses a prosthetic heart valve 1 as seen in Figure 3, comprising: a stent 2 having a collapsed condition and an expanded condition (paragraph [0056]), the stent 2 extending in a longitudinal direction between an inflow end and an outflow end and having an annulus portion 20a adjacent the inflow end; a plurality of commissure members 24 each having a connected end connected to the annulus portion and a free end; a plurality of valve leaflets 3a-3c supported by the stent 2 (paragraphs [0025], [0031] and [0056]); and a cuff 30 connected to the annulus portion 20a of the stent 2, wherein the commissure members 24 are spaced from one another in an annular direction around the annulus portion 20a so that each of the commissure members 24 can be aligned with respective commissures of the native valve annulus of a patient (paragraph [0050] and [0060]).
Regarding Claim 3, Stacchino et al. discloses wherein the commissure members 24 are cantilevered from the annulus portion of the stent (paragraphs [0035-0036]).
Regarding Claim 4, Stacchino et al. discloses wherein the stent is self-expanding (paragraph [0007]).
Regarding Claim 6, Stacchino et al. discloses wherein the stent 2 further includes an aortic portion 20b adjacent the outflow end (as seen in Figure 1-2), and a plurality of linking 
Regarding Claim 7, Stacchino et al. discloses wherein each of the commissure members 24 has an associated pair of the linking struts 22 disposed on opposite sides of the commissure member 24 in the annular direction, the associated pair of linking struts 22 including a first linking strut 22 and a second linking strut 22, the first linking strut and the second linking strut being spaced apart from one another by a distance in the annular direction that is less than the distance in the annular direction between the first linking strut and the next adjacent linking strut not in the pair such that the second linking strut is not between the first linking strut and a next adjacent linking strut, the associated pairs of linking struts being spaced apart from one another in the annular direction so that each of the associated pairs of linking struts can be positioned between the ostia of the coronary arteries of the patient (paragraphs [0034], [0045], [0048]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5, 8 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stacchino et al. U.S. Publication 2006/0178740 A1 in view of Pinchuk U.S. Publication 2007/0282436 A1.
Regarding Claim 5, Stacchino et al. does not expressly disclose wherein the stent is balloon expandable. Pinchuk teaches a prosthetic heart valve in the same field of endeavor comprising a stent comprising a first portion (annulus portion) 8 and a second portion (aortic portion) 4, wherein the stent is balloon expandable to allow the stent to expand and fixate the device in place (paragraph [0051]). It is well known in the medical art that a stent can be deployed by balloon expansion or self-expanded using elastic materials. Therefore, the modification is for one known method of delivering the stent for another. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Stacchino’s stent to be balloon expandable as taught by Pinchuk for the purpose of allowing the stent to expand and fixate the device in place.
Regarding Claim 8, Stacchino et al. discloses wherein the annulus portion 20a includes a plurality of closed perimeter diamond-shaped cells, each cell having an upstream apex portion directly connected to a downstream apex portion at connection points, the stent being devoid of structure between adjacent ones of the commissure members from the connected ends to the free ends (as seen in Figure 3). However, Stacchino et al. does not expressly disclose the upstream apex portion of each cell in a group of the cells being resiliently biased to deflect radially outwardly from the connection points and the downstream apex portion of each cell in the group of the cells being resiliently biased to deflect radially outwardly from the connection points. Pinchuk teaches a stent in the same field of endeavor comprising a plurality of closed perimeter diamond-shaped cells, each cell having an upstream apex portion directly connected a downstream apex portion, wherein the upstream apex portion and the downstream apex portion is resiliently biased to deflect radially outwardly for the purpose of fixating the stent in place against the inner wall of the blood vessel (paragraph [0046]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Stacchino’s stent to further include upstream and downstream apex portions that are resiliently biased as taught by Pinchuk for the purpose of fixating the stent in place against the inner wall of the blood vessel.
Regarding Claim 11, Stacchino et al. does not expressly disclose wherein the stent has a first portion adjacent the inflow end of the stent and a second portion adjacent the outflow end of the stent, the first portion of the stent in the expanded condition having a first diameter and the second portion of the stent in the expanded condition having a second diameter larger than the first diameter. Pinchuk teaches a prosthetic heart valve in the same field of endeavor comprising a stent comprising a first portion (annulus portion) 8 and a second portion (aortic portion) 4 and a plurality of valve leaflets 20 supported by the annulus portion 8 (as seen in Figures 3-4), wherein the first portion (annulus portion) 8 has a first diameter and the second portion (aortic portion) 4 has a second diameter that is larger than the first diameter (abstract and paragraphs [0016], [0036]) for the purpose of having an annulus portion that has a very small diameter such that the valve 20 fits securely into the annulus portion 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774